Citation Nr: 1541214	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  06-37 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for calluses and degenerative arthritis of both feet prior to April 24, 2014, to include entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an initial rating in excess of 20 percent for degenerative facet disease, with bulging at L4-5 and radiculopathy. 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

By decision dated in January 2011, the Board denied a rating in excess of 30 percent for the Veteran's service-connected bilateral foot disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Order, the Court granted a joint motion of the parties and vacated the Board's January 2011 decision that denied entitlement to a rating in excess of 30 percent.

This appeal was most recently before the Board in June 2012, when it was remanded for additional development.  It has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to an initial rating in excess of 20 percent for degenerative facet disease, with bulging at the L4-5 and radiculopathy is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

During the entire period of the claim prior to April 24, 2014, the Veteran's calluses and degenerative arthritis of the feet have caused such severe functional impairment of each foot that he would be equally well served by an amputation stump with use of a suitable prosthetic appliance .



CONCLUSION OF LAW

The criteria for a 100 percent evaluation for calluses and degenerative arthritis of the feet are met throughout the entire period of the claim prior to April 24, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.63, 4.71a, Diagnostic Code 5110 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to a 100 percent schedular rating throughout the period on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability there from are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

A 100 percent rating is warranted for loss of use of both feet.  38 C.F.R. § 4.71a, Diagnostic Code 5110.

Loss of use of a hand or a foot is determined to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.




Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

By way of background, the Veteran was granted service-connected for bilateral foot calluses in a June 1981 rating decision.  In March 2005, he initiated a claim for an increased rating for this disability.  

A June 2005 VA examination revealed the Veteran's calluses caused him to walk abnormally.  At that time, the Veteran stated he tried to stay off of his feet as much as possible.  He also reported wearing special shoes with inserts, and was not able to walk long distances.  The Veteran indicated he experienced extreme pain in his feet, to such degree he could not cover his feet with even a sheet at night.  Precipitating factors included standing and walking.  The examiner noted severe callus formations on both heels, which were objectively painful to palpation.  The examiner also indicated the Veteran exhibited a pronated equinus-type gait, and avoided placing pressure on his heels by offloading.  The evidence at that time indicated the Veteran had received a disability retirement from the railroad company, because he was found to be unable to stand or walk to any degree on a daily basis.  

The Veteran underwent a second VA examination in March 2010.  During this examination, the Veteran exhibited many of the same manifestations.  Specifically, the examiner stated the pain associated with his calluses resulted in his toes curling and cramping.  The examiner also noted the Veteran's altered gait, which resulted from his inability to bear weight on his calluses.  The Veteran indicated that standing any more than 15 minutes or walking 30 meters resulted in his experiencing great pain.  He also stated he would experience painful flare-ups after climbing stairs and lifting objects.  The examiner found the Veteran's heel contact was supinated during the gait cycle, and his weightbearing line was over the great toe of each foot.  Further, the Veteran's shoes exhibited an uneven wear pattern.  

In March 2011, the Veteran underwent a third VA examination.  He reported significant pain and cramping associated with his bilateral foot calluses.  He also again stated he could only stand for 15 minutes and walk for 30 meters.  In addition to corrective shoes and insoles, the Veteran utilized a cane.  He stated he was unable to cut his grass, climb up or down stairs, and required handicapped parking.  The Veteran also indicated he had a ramp built at his house for ingress and egress.  The examiner objectively noted contractures of his toes, as well as severe pain on palpation.  Additionally, the examiner stated the Veteran had difficulty bearing weight on either foot during examination, and could not successfully perform toe raises.  In sum, the examiner stated the Veteran's condition was "severe," and even simple ambulation was described as being "very difficult."

The Veteran underwent a fourth examination in October 2012.  During this examination, the Veteran was noted to regularly use a wheelchair.  The examiner noted the Veteran's severe calluses at the posterior aspect of the 5th toes and heels.  The examiner also stated the Veteran required assistive devices as a normal mode of locomotion.  Although the examiner stated the Veteran's calluses did not so diminish his functioning that amputation with prosthesis would equally serve him, she did not further explain the Veteran's effective functioning in any way.  As noted above, the Veteran has consistently reported very limited functional use of his feet as a result of his bilateral foot pain.  

In April 2014, the Veteran obtained a comprehensive independent medical examination from a board certified orthopedist.  The physician reviewed the above-noted medical records, and also conducted an interview of the Veteran.  The physician stated the Veteran experienced significant pain as a result of his calluses with walking only 15 feet or less.  The clinician stated the Veteran could not walk normally, because doing so would result in pressure on his heels.  The report indicates the Veteran utilizes a cane to ambulate short distances around his home, but used a wheelchair any time he had to leave his home.  The physician stated the Veteran's propulsion is severely limited, to near total preclusion, by severe pain.  Additionally, the clinician stated the Veteran cannot put weight on either heel, and must walk on the outer half of the balls of his feet.   From a functional standpoint, the physician found the Veteran would be equally, if not better off, if he underwent bilateral ankle amputation, because of his current ambulatory limitations.  

After reviewing the record, the Board finds that the Veteran is entitled to compensation for the loss of use of both feet throughout the entire period on appeal.  The medical evidence reflects that the Veteran has loss of use of his feet due to the service-connected disability.  Although the record does show the Veteran is still able to ambulate, loss of use of a foot is determined to exist not only when no effective function remains.  Rather, loss of use exists when, "no effective function remains other than that which would be equally well served by an amputation stump at the site of election...with use of a suitable prosthetic appliance."  In essence, the central issue is whether an individual with an amputation with suitable prosthetic device could ambulate as well as the Veteran.  The evidence indicates the Veteran has experienced severe functional limitations resulting from the pain caused by his bilateral foot calluses throughout the pendency of the claim.  Specifically, the evidence shows he has been unable to walk distances over 30 meters or stand longer than 15 minutes.  As a result of his inability to stand or walk to any degree on a daily basis, the Veteran received a disability retirement from Southern Railway.  In addition, throughout the period under appeal the Veteran has employed several assistive devices in order to effectuate locomotion, and even utilizing such devices, simple ambulation has been described as very difficult.  Considering the above-noted evidence regarding the Veteran's bilateral foot function, the Board finds that although the Veteran is capable of walking, given the condition of his feet, the acts of balance, propulsion, etc., could be accomplished equally well by amputation stumps below the knees with suitable prosthetic appliances throughout the period of the claim.  Accordingly, a 100 percent rating is warranted throughout the period on appeal.  



ORDER

The Board having determined that a 100 percent rating is warranted for calluses and degenerative arthritis of both feet throughout the period of the claim prior to April 24, 2014, the benefit sought on appeal is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board finds additional development is required before the Veteran's lumbar spine disability claim is decided.  Initially, the Board notes the October 2010 notice of disagreement from the Veteran, wherein he indicated his condition is "significantly worse than depicted" in his VA examination.  The Veteran most recently underwent a VA examination of his lumbar spine in March 2010.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board has determined a new examination is necessary in this case.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO should afford the Veteran a VA examination to determine the current degree of severity of his service-connected lumbar spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  

The RO should ensure that the examiner provides all information required for rating purposes.

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


